DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou Haoqing et al., CN 104538635..
Regarding claim 1, Hou Haoqing et al., teaches an acrylonitrile copolymer binder (0010), comprising the following structural units in percentage by weight: 90-99% of acrylonitrile unit, 1-10% of acrylic ester unit and 1-5% of acrylamide unit (0017).
Regarding claim 2, Hou Haoqing et al., teaches acrylonitrile copolymer binder (0010) according to claim 1, being copolymerized from the following monomers in percentage by weight: 90-99% of acrylonitrile, 1-10% of acrylic ester monomer and 1-5% of acrylamide monomer (0017).
Regarding claim 3, Hou Haoqing et al., teaches acrylonitrile copolymer binder (0010) according to claim 1, comprising the following structural units in percentage by weight: 90-99% of acrylonitrile unit (90%; 0092), 1-10% of acrylic ester unit (8%; 0092), 1-5% of acrylamide unit (0092; 0095) and 2-8% of acrylate unit (2%-8%; 0092; 0095).
 2-8% of acrylate monomer (0092; 0095).
Regarding claim 5, Hou Haoqing et al., teaches acrylonitrile copolymer binder (0010) according to claim 2, wherein:
the acrylic ester monomer is CH2=CR -COOR , wherein R is -H or -CH3, and R is alkyl or cycloalkyl (0011; 0016); the acrylamide monomer is CH2=CR3CONHR4, wherein R3 is -H or -CH3, ad R4 is -H, alkyl, cycloalkyl or aryl (0010; 0015).
Regarding claim 6, Hou Haoqing et al., teaches acrylonitrile copolymer binder (0010) according to claim 5, characterized in that: wherein: the acrylic ester monomer is at least one of n-butyl acrylate (0011; 0016).
Regarding claim 7, Hou Haoqing et al., teaches acrylonitrile copolymer binder (0010) according to claim 4, wherein the acrylate monomer is CH2=CR5-COOM, wherein R5 is -H or -CH3, and M is Li+ (0011; 0015).
Regarding claim 8, Hou Haoqing et al., teaches acrylonitrile copolymer binder (0010) according to claim 7, wherein the acrylate monomer is at least one of lithium acrylate, (0089).
Regarding claim 9, Hou Haoqing et al., teaches method comprising applying the acrylonitrile copolymer binder (0010) according to claim 1 in a positive electrode plate a lithium ion battery (abstract).

Regarding claim 13, Hou Haoqing et al., teaches a coated diaphragm for lithium ion battery (abstract), comprising a base membrane, a filler and a binder (abstract), wherein the binder is the acrylonitrile copolymer binder of claim 1 (abstract).
Regarding claim 14, Hou Haoqing et al., teaches coated diaphragm for lithium ion battery according to claim 13, wherein the application amount of the binder accounts for 1-40wt % (30%) of the total solid content (0051; 0061).
Thus, the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou Haoqing et al., CN 104538635.
Regarding claim 11, Hou Haoqing et al., does not teach positive electrode plate for lithium ion battery according to claim 10, wherein the application amount of the binder accounts for 0.5-5wt % of the total solid content.

Regarding claim 12, Hou Haoqing et al., does not teach positive electrode plate for lithium ion battery according to claim 11, wherein the application amount of the binder accounts for l-3wt % of the total solid content.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Hou Haoqing et al., teaches coated diaphragm for lithium ion battery according to claim 14, wherein the application amount of the binder accounts for 5-20wt % (30%) of the total solid content (0051; 0061). Although the prior art of record does not teach 20%, it teaches 30%. "[A]nticipation under § 102  can be found only when the reference discloses exactly what is claimed and that where there are differences between the reference disclosure and the claim, the rejection must be based on § 103  which takes differences into account." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727